Appellant was convicted of perjury, and his punishment assessed at confinement in the penitentiary for a term of five years; hence this appeal.
The only bill of exceptions contained in the record is to the remarks of the district attorney in his closing argument. We see no possible injury that could result to the appellant from said remarks; and, besides, there was no request on the part of appellant for the court to charge the jury in regard thereto.
Appellant assigns as error the failure of the court to charge article 785, Code of Criminal Procedure 1895. This article simply requires: "In all cases where by law two witnesses or one with corroborating circumstances, are required to authorize a conviction, if the requirement be not fulfilled the court shall instruct the jury to render a verdict of acquittal, and they are bound by the instruction." This article has heretofore been construed to mean that where, in the opinion of the court, this statute has not been complied with by the State introducing two witnesses, or, in the opinion of the court, one witness with corroborating circumstances, it was the duty of the court to instruct the jury to acquit. There can be no question in this case that this statute has not been complied with. There was testimony sufficient to go to the jury as to the falsity of the statement, as required by the statute, and the truth of the testimony of the witnesses was for the jury. The court instructed the jury "that, before they could convict the defendant of the alleged falsity of his statement, they must believe beyond a reasonable doubt that such falsity had been established by the testimony of two credible witnesses, or of one credible witness corroborated by other circumstances;" and this, in our opinion, was, under the proof in this cause, all that the court was required to do. *Page 348 
Appellant contends that the proof was of a purely circumstantial character, and that, under our statute, a conviction of perjury can not be had on circumstantial evidence alone, and cites us to the statute on this subject (article 786, Code Criminal Procedure), and to Kemp v. State, 28 Texas Criminal Appeals, 519. Said decision is a construction of the article in question in accordance with the contention of appellant. This construction appears to have been overruled in Beach v. State, 32 Texas Criminal Reports, 240, and Plummer v. State, 35 Texas Criminal Reports, 202. However, we do not believe the question arises in this case; the record, in our opinion, showing that the proof of the falsity of the alleged statement was made by positive, and not circumstantial, testimony. The alleged false statement on which the perjury was predicated was to the effect that appellant had sworn that on a certain occasion he did not see King with a pistol in his hand. Two witnesses testified on this point, for the State, that they were present on the occasion alluded to; that King and the appellant in this case were present; that they were all close together on the gallery, on a bright moonlight night; that King drew his pistol and attempted to strike one of the witnesses over the head with it; that appellant was present, having come there with King; and that he had full opportunity to see King draw the pistol, and attempt to strike the witness with it; and they both testified that, unless his eyes were shut, he did see the pistol, for he had full opportunity to do so. This, according to our view, establishes a negative pregnant, and is positive testimony to the effect that appellant saw the pistol on that occasion. Moreover, the State proved by two witnesses that defendant told them that he did see the pistol in King's hand on said occasion. This also was positive testimony.
Appellant makes the contention here that the court committed an error in not instructing the jury with reference to the admission of Certain record testimony, and limiting the purpose for which the jury could consider such testimony. The record testimony complained of is the minutes of the County Court of Red River County, showing that court was regularly and duly opened on April 29, 1897, and that R.H. Wells was the presiding judge, and that Nathan King pleaded not guilty before the judge and jury duly impaneled to try said King for carrying unlawfully on and about his person a pistol. Also a complaint and information, duly filed in said county and State, charging said offense. On the failure of the court to limit this testimony, appellant refers us to the cases of Davidson v. State, 22 Texas Criminal Appeals, 373; Washington v. State, 23 Texas Criminal Appeals, 336; Maines v. State, 23 Texas Criminal Appeals, 568; Littlefield v. State, 24 Texas Criminal Appeals, 167. In these cases it will be found that the judgment of conviction was introduced in evidence, and this court held in each case that it was the duty of the court below, whether asked or not, to limit such testimony to the purpose for which it was introduced; that is, merely to show the proceeding in which the perjury was committed. This view of the court is predicated upon the idea that the judgment of conviction offered in evidence in the case *Page 349 
in which the perjury was assigned, showing that the jury found against the defendant's evidence in said case, might be used by the jury trying him in the perjury case as a circumstance corroborative of the falsity of his alleged statement. In Estill v. State (decided at the present term of this court), ante, p. 255, the same rule was announced; but in this latter case the injury was more apparent, as in said case the defendant was charged with perjury committed in a former case, in which he was charged with an offense, he having been introduced as a witness on his own behalf in said case. It is very evident in the latter case that the danger of injury was imminent, and that it was error for the court to fail to give an instruction limiting the testimony. The case at bar, however, does not come within the above rule. Here the judgment of conviction was not introduced by the State, and, accordingly, there was no necessity on the part of the court to give an instruction as to such record. The only records introduced were merely formal records showing the court and the nature of the accusation against the appellant, and the jury, as far as the State was concerned, was left in the dark as to the result of that former prosecution; and, in our opinion, the court was not required to give an instruction limiting the use of such records as were introduced.
There being no errors in the record, the judgment is affirmed.
Affirmed.